Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-2, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacker (PN 9,905,527, of record).
Hacker discloses, as shown in Figures, a semiconductor device manufacturing method comprising:
	obtaining an environmental density of each of a plurality of scheduled formation sites (where the bumps 110,122 are formed), wherein the environmental density indicates a number of neighboring scheduled formation sites around each scheduled formation site in a predetermined range [Col. 2, lines 41-60];
	adjusting forming factor of each scheduled formation site in accordance with the environmental density;
	performing a formation process on positions of the plurality of scheduled formation sites by incorporating the forming factor into the formation process to generate a plurality of formation sites [Col. 2, line 41 – Col. 3, line 22]; and 

	wherein when a first environmental density (124,126) corresponding to a first formation site (where the bumps 122 are formed) is greater than a second environmental density (118,120) corresponding to a second formation site (where the bumps 110 are formed), a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site (see Figure 4, where W1 > W2);
	wherein the first environmental density is determined by a number of formation sites around the first formation site in a predetermined range and the second environmental density is determined by a number of formation sites around the second formation site in the predetermined range.

Regarding claim 2, Hacker discloses forming a plurality of bumps (110,122) comprises providing a patterned mask on a substrate (102).

Regarding claim 12, Hacker discloses the method further comprising analyzing a layout corresponding to the plurality of bumps to obtain the environmental density [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 13, Hacker discloses analyzing a layout corresponding to the plurality of bumps to obtain the environmental density comprises extracting an area corresponding to the predetermined range from the layout; and calculating the environmental density associated with 

Regarding claim 14, Hacker discloses adjusting a forming factor in accordance with the environmental density includes: 
obtaining a coordinate corresponding to each formation site; and
	adjusting the forming factor by referring to a model involving the coordinate and the environmental density [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 17, Hacker discloses, as shown in Figures, a semiconductor device manufacturing method comprising:
	obtaining an environmental density of each of a plurality of scheduled formation sites (where the bumps 110,122 are formed), wherein the environmental density indicates a number of neighboring scheduled formation sites around each scheduled formation site in a predetermined range [Col. 2, lines 41-60];
	adjusting forming factor of each scheduled formation site in accordance with the environmental density;
	performing a formation process on positions of the plurality of scheduled formation sites by incorporating the forming factor into the formation process to generate a plurality of formation sites [Col. 2, line 41 – Col. 3, line 22]; and 
	simultaneously forming a plurality of bumps (110,122) on a  plurality of formation sites (where the bumps 110,122 are formed) by adjusting a forming factor in accordance with an environmental density of each formation site [Col. 2, line 41 – Col. 3, line 22];

	wherein the first environmental density is determined by a number of formation sites around the first formation site in a predetermined range and the second environmental density is determined by a number of formation sites around the second formation site in the predetermined range [Col. 2, lines 41-60].

Regarding claim 18, Hacker discloses a difference between a height of a first bump formed on the first formation site and a height of the second bump formed on the second formation site and the difference between the first environmental density and the second environmental density are positively correlated [Figures].

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (PN 9,905,527, of record) in view of Kuo et al. (US 2013/0193570, of record).


Regarding claim 4, Hacker and Kuo et al. disclose simultaneously forming a plurality of bumps comprises filling a conductive material into the plurality of trenches simultaneously [Figures].

Regarding claim 9, Hacker and Kuo et al. disclose the forming factor is a cross-sectional area of each formation site [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 10, Hacker and Kuo et al. disclose the cross sectional area is reduced when the environmental density is greater than a predetermined value [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

.

5.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (PN 9,905,527, of record) in view of Kuo et al. (US 2013/0193570, of record) and further in view of Takeda et al. (US 2012/0256311, of record).
Hacker and Kuo et al. disclose the claimed invention including the semiconductor device manufacturing method.  Hacker and Kuo et al. do not disclose forming a plurality of formation sites comprises a photolithography operation, and the predetermined range is determined by a unit exposure area of the photolithography operation, exposure energy, and mask size.  However, Takeda et al. discloses a method of forming a plurality of formation sites comprises a photolithography operation, and the predetermined range is determined by a unit exposure area of the photolithography operation, exposure energy, and mask size.  Note Figures and [0053], [0082] of Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the plurality of formation sites of Hacker and Kuo et al. comprising a photolithography operation, and the predetermined range is determined by a unit exposure area of the photolithography operation, exposure energy, and mask size, such as taught by Takeda et al. in order to form the substrate without voids.

6.	Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2013/0193570, of record) in view of Hacker (PN 9,905,527).

	providing a substrate (110);
	forming a plurality of metal pads (112) on the substrate;
	forming a passivation layer (200) on the metal pads;
	sputtering a conductive layer (113) on the passivation layer;
	coating a photoresist layer (300) on the conductive layer;
	deposing a mask (not shown, inherently) over the photoresist layer;
	patterning the photoresist layer to form a plurality of formation sites (opening 310) on the metal pads; and
	simultaneously forming a plurality of conductive bumps (121) respectively on the plurality of formation sites.
Kuo et al. does not disclose when a first environmental density corresponding to a first formation site is greater than a second environmental density corresponding to a second formation site, a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site, and wherein the first environmental density is determined by a number of formation sites around the first formation site in a predetermined range and the second environmental density is determined by a number of formation sites around the second formation site in the predetermined range.  However, Hacker discloses a semiconductor device manufacturing method comprising a first environmental density (124,126) corresponding to a first formation site (where the bumps 122 are formed) is greater than a second environmental density (118,120) corresponding to a second formation site (where the bumps 110 are formed), a cross sectional area of the second formation site is greater than a cross sectional area of the first 

Regarding claim 23, Kuo et al. and Hacker disclose the method further comprising:
	removing the photoresist layer; and
	patterning the conductive layer.

Allowable Subject Matter
7.	Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 15-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed model is a first order model F(x, y, D) represented in the expression as recited in claim 15; the claimed model is a second order model F(x, y, D) represented in the expression as recited in claim 16.

Response to Arguments
9.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897